Citation Nr: 1732664	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  14-10 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a right knee disability, claimed as secondary to service-connected left knee postoperative residuals of arthrotomy.  


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1973 to August 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In November 2016, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO.  A transcript of the hearing is associated with the claims file.  



FINDING OF FACT

The Veteran's right knee disability, degenerative joint disease, is proximately due to his service-connected left knee disability.  


CONCLUSION OF LAW

The criteria for service connection for right knee degenerative joint disease are met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The evidence does not show, nor does the Veteran allege, that his right knee disability was incurred during or as a result of his military service.  Instead, he contends that, due to having left knee problems for years, he began having problems with his right knee in 1980s, including locking and arthritis which required surgery.  He has asserted that he has carried the weight of his body on his right knee which resulted in his current right knee disability.  See May 2011 Veteran statement; November 2016 Travel Board hearing transcript.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The record shows the Veteran has a current disability; as he was diagnosed having degenerative joint disease (DJD) of the right knee, status post arthroscopic surgery.  See September 2011 VA examination report.  Accordingly, the first element of service connection (current disability) is established. 

The evidentiary record contains several medical opinions that address the likelihood that the Veteran's right knee disability is secondary to his service-connected left knee disability.  The physician who conducted the September 2011 VA examination noted the Veteran's history of right knee symptoms and injury which required surgical repair in the 1980s.  The examiner also noted that a current MRI of the right knee showed two tears that were not consistent with wear and tear causing degenerative disease in the knee over time but, rather, indicate some sort of trauma.  In this regard, the September 2011 VA examiner also noted there was no evidence of leg atrophy or documentation of antalgic residual gait as early as 1982 to give credence to the Veteran's claim.  

Likewise, the physician who conducted the February 2014 VA examination noted that the evidence as early as 1982 did not show an abnormal gait secondary to the left knee; which could have contributed to mechanical stress to the right knee.  She also noted there was evidence of significant knee disease in 1989 that was caused by an injury, which was most likely the cause of the Veteran's current disability, further noting that the injury occurred while he was playing sports and, thus, obviously not related to the left knee because he was active enough to play.  

The September 2011 and February 2014 VA opinions are afforded lessened probative value; because it does not appear that the examiners considered all relevant evidence, such as private medical records which showed the Veteran had a limp on his left knee in February 2008, as well as a mildly antalgic gait in December 2010.  While the VA examiner found that the lack of evidence of an altered gait during the 1980s weighed against the Veteran's assertion that his left knee disability caused his current right knee disability, the evidence dated since 1976 shows the Veteran has consistently complained of instability, weakness, and pain in his left knee, which would also likely impact his gait but which was not addressed by the examiners.  

In this regard, the Veteran testified that his left knee problems had persisted for 40 years and his right knee problems began in the 1980's because of carrying the weight of his body on the right knee to compensate for the left knee disability.  He also testified that he had walked with a limp "the entire time," including before he had total knee replacement surgery on his left knee (which the evidence shows occurred in March 2011).  

In support of his contentions, the Veteran points to statements by his private physicians in January 2014.  Dr. Berghoff, who performed the Veteran's right knee total replacement in October 2012, stated the Veteran had had left knee symptoms for 35 years which might have contributed to the acceleration of his right knee arthritis.  Dr. Shillington, who treats the Veteran at the VA outpatient clinic, stated that the Veteran's severe left knee symptoms and compromise likely accelerated the deterioration of his right knee.  

The opinions provided by Drs. Berghoff and Shillington are competent and credible.   They show that the Veteran's right knee disability was as likely as not caused by the left knee disability.  

In view of the foregoing, the Board finds that the evidence is in equipoise.  Therefore, service connection for right knee DJD as secondary to the service-connected left knee disability is granted.  38 C.F.R. § 3.310.


ORDER

Service connection for right knee DJD, as secondary to service-connected left knee postoperative residuals of arthrotomy, is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


